129 F.3d 1255
Walter D. Kirklandv.York County Board of Elections, Karen Hoyt-Stewart, Directorof York County Board of Elections, as a Class ActionRepresentatives, Robert A. Minnich, Commissioner, ShirleyGlass, Commissioner, Christopher Reilly, Commissioner,Edward Lecates, as his Role as a Solicitor for York CountyBoard of Elections, Penny Blackwell, as Member of YorkCounty Board of Elections, Michael Bortner, as Member ofYork County Board of Elections, Michael Gingerich, as
NO. 97-7240
United States Court of Appeals,Third Circuit.
Sept 23, 1997
Appeal From:  M.D.Pa. ,No.95cv01553

1
Affirmed.